EXHIBIT 10

AMENDMENT TO

401(k) PLAN

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley 401(k) Plan (the “401(k) Plan”) as follows:

1. Effective January 1, 2006, the definition of “Earnings” in Section 2 of the
401(k) Plan shall be amended by adding the following exclusions in new
subsections (vii) and (viii) to the end of the third sentence therein, as
follows:

“(vii) any amounts paid as severance award or settlement in connection with an
Employee’s termination of employment, and (viii) any amounts paid under any plan
or payroll practice on account of retirement, disability or death of an Employee
or his/her dependents.”

2. Effective January 1, 2006, the first sentence of the definition of “Eligible
Employee in Section 2 of the 401(k) Plan shall be amended by replacing the
phrase “a common law employee” with the phrase “an employee” therein.

3. Effective January 1, 2006, clause (b) of the first sentence in the definition
of “Eligible Employee” in Section 2 of the 401(k) Plan shall be amended by
deleting the phrase “a PAL” and inserting the phrase “under the PAL or CHIMES
systems” therein.

4. Effective January 1, 2006, the second sentence in the definition of “Total
and Permanent Disability” in Section 2 of the 401(k) Plan shall be clarified to
read as follows:

“A Participant shall be considered to be Totally and Permanently Disabled if
(i) he or she has been determined to be totally and permanently disabled by the
Company’s U.S. long-term disability administrator and (ii) he or she has
terminated employment with the Company and all of its affiliates.”

5. Effective January 1, 2006, the third sentence of Section 8(f)(i) of the
401(k) Plan shall be amended by deleting the phrase “, each of whom shall be an
Employee and/or an Advisory Director of the Company or a member of the
Affiliated Group” and by adding the phrase “who may (but need not) be employees
of the Company” therein.



--------------------------------------------------------------------------------

6. Effective January 1, 2006, the first sentence of Section 14(f) of the 401(k)
Plan shall be amended by adding the phrase “, Senior Advisor” immediately after
the phrase “Advisory Director” in subsection (ii) thereof.

7. Effective January 1, 2007, the first sentence of Section 16(c) of the 401(k)
Plan shall be amended by deleting “$10,000” therein and replacing it with
“$20,000” therein.

8. Appendix B of the 401(k) Plan, Morgan Stanley Participating Companies, shall
be amended as noted below by adding the following to the end thereof:

 

Morgan Stanley Fund Services Inc.    May 1, 2005 Broadway 522 Fifth JV LLC   
November 16, 2006

9. Effective May 16, 2006, Section 5 of Supplement B, Participants Residing In
Puerto Rico, shall be amended by adding a new subsection (m) as follows:

“(m) Catch-Up Contributions. Effective May 16, 2006, a Puerto Rico Participant
who shall have attained age 50 before the end of the Plan Year shall be eligible
to make catch-up contributions in accordance with, and subject to the
limitations of Code section 414(v) and Section 1165(e)(7)(C) of the Puerto Rico
Code. A Puerto Rico Participant’s catch-up contributions shall be determined at
the end of each such year. Catch-up contributions under this Section shall not
be taken into account for purposes of the provisions of the Plan implementing
the limitations of Code Sections 402(g) and 415 and Puerto Rico Code
Section 1165(e), including Section 5(d) of Supplement B. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Puerto Rico Code Section 1165(e)(3), including Section 5(f) of
Supplement B, by reason of making such contributions. Catch-up contributions
shall not be treated as Matched Contributions for purposes of determining the
amount of matching or other employer contributions that may be made on behalf of
such Puerto Rico Participant under this Plan or the ESOP.”

10. Effective January 1, 2006, Section 16 of the 401(k) Plan shall be amended by
inserting the following subsection (d) at the end thereof:

“(d) The Board of Directors shall have the express authority to terminate the
appointment of any member of the Committee provided for in this Section 16
through written action of the Board of Directors or its delegate.”

 

2



--------------------------------------------------------------------------------

11. Effective January 1, 2006, Section 17 of the 401(k) Plan shall be amended by
inserting the following subsection (f) at the end thereof:

“(f) The Board of Directors shall have the express authority to terminate the
appointment of any member of the Hearing Panel provided for in this Section 17
through written action of the Board of Directors or its delegate.”

12. Effective January 1, 2006, Section 8(f) of the 401(k) Plan shall be amended
by inserting the following subsection (vii) at the end thereof:

“(vii) The Board of Directors shall have the express authority to terminate the
appointment of any member of the Investment Committee provided for in this
Section 8(f) through written action of the Board of Directors or its delegate.”

13. Effective January 1, 2007, subsection (v) of Section 12(f) of the 401(k)
Plan shall be amended by restating subparagraphs (1) and (3) as follows, and by
re-designating subparagraphs (5) and (6) as subparagraphs (7) and (8) and
inserting the following new subparagraphs (5) and (6) immediately after
subparagraph (4):

“(1) expenses for (or necessary to obtain) medical care described in Code
section 213(d) for the Participant or the Participant’s spouse, children or
dependents (as defined in Code section 152, without regard to Code sections
152(b)(1), (b)(2) and (d)(1)(B));”

“(3) payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Participant or
the Participant’s spouse, children or dependents (as defined in Code section
152, without regard to Code sections 152(b)(1), (b)(2) and (d)(1)(B));”

“(5) amounts necessary to pay the funeral expenses of the Participant’s deceased
parent, spouse, children or dependents (as defined in Code section 152 without
regard to Code section 152(d)(1)(B));

“(6) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code section 165 (relating
to damage from fire, storm, shipwreck, theft or other casualty loss, but without
regard to whether such loss exceeds 10% of the Participant’s adjusted gross
income);”

 

3



--------------------------------------------------------------------------------

14. Effective March 1, 2007, subsection (v) of Section 12(f) of the 401(k) Plan
shall be amended by deleting paragraphs (1), (3) and (5) thereof and replacing
them as follows:

“(1) expenses for (or necessary to obtain) medical care described in Code
section 213(d) for the Participant or the Participant’s spouse, children or
dependents (as defined in Code section 152, without regard to Code sections
152(b)(1), (b)(2) and (d)(1)(B)), or, in accordance with regulations issued by
the Secretary of Treasury, any other person designated by the Participant as
his/her Beneficiary who is a domestic partner of the Participant;”

“(3) payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Participant or
the Participant’s spouse, children or dependents (as defined in Code section
152, without regard to Code sections 152(b)(1), (b)(2) and (d)(1)(B)), or, in
accordance with regulations issued by the Secretary of Treasury, any other
person designated by the Participant as his/her Beneficiary who is a domestic
partner of the Participant;”

“(5) amounts necessary to pay the funeral expenses of the Participant’s deceased
parent, spouse, children, dependents (as defined in Code section 152 without
regard to Code section 152(d)(1)(B)), or, in accordance with regulations issued
by the Secretary of Treasury, any other person designated by the Participant as
his/her Beneficiary who is a domestic partner of the Participant;”

15. Effective January 1, 2006, the first paragraph of Section 5(f)(ii) of the
401(k) Plan shall be amended to read as follows:

“(ii) All or part of the Qualified Matching Contributions and Qualified
Non-Elective Contributions made pursuant to Section 6(d) with respect to any or
all Eligible Employees may be treated as Elective Deferrals for purposes of the
ADP test provided that each of the requirements under Treas. Reg. section
1.401(k)-2(a)(6) is met, including the following:”

16. Effective January 1, 2006, Section 5(f)(ii)(4) of the 401(k) Plan shall be
amended to read as follows:

“(4) all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are allocated to the Accounts of Eligible Employees as of a

 

4



--------------------------------------------------------------------------------

date within the applicable year, as defined in Treas. Reg. section
1.401(k)-2(a)(2)(ii) (pursuant to Treas. Reg. section 1.401(k)-2(a)(4)(i)).
Consequently, such contributions must be contributed no later than the end of
the 12-month period immediately following the applicable year;”

17. Effective January 1, 2006, the second sentence in Section 5(f)(ii)(5) of the
Plan shall be amended to read as follows:

“If the Plan Year is changed to satisfy the Code section 410(b) requirement that
aggregated plans have the same plan year, this Section 5(f)(ii) may apply during
the resulting short plan year only if such contributions could have been taken
into account under an ADP test for a plan with that same short plan year;”

18. Effective January 1, 2006, the following new subparagraph (6) is added at
the end of Section 5(f)(ii):

“(6) The contributions comply with the restrictions on disproportionate
contributions under Treas. Reg. section 1.401(k)-2(a)(6)(iv).”

19. Effective January 1, 2006, the first paragraph of Section 5(h)(ii) of the
401(k) Plan shall be amended to read as follows:

“(ii) All or part of the Qualified Non-Elective Contributions made pursuant to
Section 6(d) and Elective Deferrals made with respect to any or all Eligible
Employees may be treated as Matching Contributions for purposes of the ACP test
provided that each of the requirements under Treas. Reg. section
1.401(m)-2(a)(6) is met, including the following:”

20. Effective January 1, 2006, the reference to “Treas. Reg. section
1.401(k)-1(b)(5)” in Section 5(h)(ii)(2) of the 401(k) Plan shall be deleted and
replaced with a reference to “Treas. Reg. section 1.401(k)-2(a)(6).”

21. Effective January 1, 2006, Section 5(h)(ii)(4) of the 401(k) Plan shall be
amended to read as follows:

“(4) the Qualified Non-Elective Contributions are allocated to the Accounts of
Eligible Employees as of a date within the applicable year, as defined in Treas.
Reg. section 1.401(m)-2(a)(2)(ii) (pursuant to Treas. Reg. section
1.401(k)-2(a)(4)(i)(A)) and the Elective Deferrals satisfy Treas. Reg. section
1.401(k)-2(a)(4)(i) for the Plan Year. Consequently, such contributions must be
contributed no later than the end of the 12-month period immediately following
the applicable year;”

 

5



--------------------------------------------------------------------------------

22. Effective January 1, 2006, the second sentence in Section 5(h)(ii)(5) of the
Plan shall be amended to read as follows:

“If the Plan Year is changed to satisfy the Code section 410(b) requirement that
aggregated plans have the same plan year, this Section 5(h)(ii) may apply during
the resulting short plan year only if such contributions could have been taken
into account under an ADP test for a plan with that same short plan year;”

23. Effective January 1, 2006, the following new subparagraph (6) is added at
the end of Section 5(h)(ii):

“(6) The contributions comply with the restrictions on disproportionate
contributions under Treas. Reg. section 1.401(m)-2(a)(6)(v).”

24. Effective January 1, 2006, the reference to “Treas. Reg. section
1.401(k)-1(b)(4)(i)(A)” in Section 5(f)(vi) of Supplement B to the 401(k) Plan
shall be deleted and replaced with a reference to “Treas. Reg. section
1.401(k)-2(a)(4)(i).”

*     *     *     *     *     *     *     *     *

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 30th day of November, 2006.

 

MORGAN STANLEY & CO. INCORPORATED By:   /s/ KAREN JAMESLEY

 

6